Citation Nr: 1723895	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 




INTRODUCTION

The Veteran served in the United States Army Reserves, with active duty service from June 1991 to January 1992, and from October 1996 to July 1997.  He served in the Southwest Asia Theater of Operations during the Persian Gulf War.  He died in September 1999; the Appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2014 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2016 Joint Motion for Remand (JMR) and Court Order, the Board's decision was vacated and remanded for action consistent with the JMR.  

In a December 2016 decision, the Board reopened the Appellant's claim and remanded it for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  The Veteran died in September 1999, at the age of 56 due to (or as a consequence of) carcinoma of the pancreas.

2.  The evidence is not sufficient to show that the Veteran's pancreatic cancer was related to his skin carcinoma in service.  

3.  The competent evidence does not show, nor may it be presumed, that the Veteran's pancreatic cancer was caused by his exposure to ionizing radiation in service.

4.  The Veteran's death was not caused by a service-connected disability, nor was there a service-connected permanent and total disability at the time of his death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

In order to establish service connection for the cause of the Veteran's death, the medical evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

When any Veteran dies from a service-connected disability, the Veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) any other cancer.  38 C.F.R. § 3.311(b)(2).  

In order for the presumption to attach, bone cancer must become manifest within 30 years after exposure, leukemia may become manifest at any time after exposure, posterior subcapsular cataracts must become manifest become manifest 6 months or more after exposure, and other diseases specified in §3.311(b)(2) must become manifest 5 years or more after exposure.  38 C.F.R. §3.311(b)(5). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).

Analysis 

The Appellant is seeking to establish service connection for the cause of the Veteran's death.  The Veteran died in September 1999 at the age of 56 due to (or as a consequence of) carcinoma of the pancreas.  See September 1999 Alabama Certificate of Death.  The Appellant contends that this cancer was due to the Veteran's exposure to ionizing radiation during his tour in the Persian Gulf.

The evidence shows the Veteran was admitted to a private medical facility in June 1999 with onset of acute abdominal pain.  A percutaneous biopsy of a pancreatic mass, which had previously been shown on computerized tomography (CT) scan, revealed poorly differentiated pancreatic cancer.  A CT scan during hospitalization showed metastasis to the liver.  Thereafter, the Veteran underwent treatment. 

The Veteran died in September 1999.  The Certificate of Death lists the immediate cause of death as carcinoma of the pancreas.  The approximate interval between onset and death was listed as six months.  There was no underlying cause of death listed.

The Veteran served on active military service in the United States Army Reserves from June 1991 to January 1992.  His DD Form 214 shows he served in the Southwest Asia Theater of Operations from June 30, 1991, to November 11, 1991. The evidence shows his military occupational specialty was transportation management.  The Appellant reported that the Veteran served as Lieutenant Commander of the 1103rd Transportation Battalion of the 22nd Support Command Unit during this time.

The Veteran submitted a statement in June 1999.  He stated that while stationed in the Persian Gulf, his duties included transporting tanks that had been disabled due to firing "sabot rounds."  He further contended that exposure to depleted uranium from these vehicles subsequently caused squamous cell cancer of the neck and back that had been surgically removed in Stuttgart, Germany, in 1997.  He also contended that this exposure also caused his pancreatic cancer and liver cancer diagnosed in 1999.  Notably, the Veteran's service treatment records indicate that he was treated for a skin disorder and a cell carcinoma that was surgically removed in February 1997. 

The Veteran also contended that the "melt down" at Chernobyl, in the former Soviet Union (now Ukraine) occurred while he was stationed in Heidelberg, Germany from April 1986 to May 1986.  The Board notes that this nuclear power accident occurred at the Chernobyl nuclear facility, which is located 80 miles north of Kiev, on April 25, 1986, and April 26, 1986.  He contended he was exposed to radiation from the accident, which also contributed to the development his pancreatic cancer. 

The Appellant also reported that the Veteran was exposed to radiation when he assisted in the decontamination of Camp Doha after a fire in the ammunition area.  The Appellant also asserted that during service, the Veteran volunteered to serve in the clean-up effort after Desert Storm where his unit was continually exposed to burning gases of the oil rigs that were blown up.  See July 2013 Correspondence; October 2013 Correspondence.  

Section 3.311(b)(2) of title 38 of the Code of Federal Regulations states that the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include: liver cancer and pancreatic cancer. 
38 C.F.R. § 3.311(b)(2)(vi), (xi).

In this case, the Veteran was diagnosed with pancreatic cancer with metastasis to the liver in 1999. This disease was diagnosed more than five years after his alleged radiation exposure during active service.

Section 3.311(a)(1) of title 38 of the Code of Federal Regulations states that (1) in all cases in which it is established that a radiogenic disease first became manifest after service and after any applicable presumptive period, and (2) it is contended that the disease resulted from exposure to ionizing radiation in service, an estimate will be made as to the size and nature of the radiation dose or doses.

The development actions must comply with the holding in Earle v. Brown, 
6 Vet. App. 558 (1994).  The RO has the responsibility to obtain information that could assist in the preparation of a dose estimate for the Veteran.  Thereafter, all information that could relate to the amount of any radiation exposure the Veteran may have received should be submitted to the Under Secretary for Health for the preparation of a dose assessment in accordance with section 3.311(a)(2)(iii).  Then, further development set forth under § 3.311(c) should be completed.  The circumstances of the Veteran's claimed exposure are such that complete exposure information might not be found solely in a DD Form 1141.

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be completed in the dose assessment development phase in a claim such as the Veteran's.  The regulation directs that all records obtained will be forwarded to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  This is not discretionary and the claim must be referred to the Under Secretary for Health as provided in the regulation. 

VA may rely upon dose data provided by the Department of Defense in cases brought under sections 3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose estimate preparation by VA in claims brought under section 3.311(a)(2)(iii) is clear from the regulation and must be based upon all available information.  This would include any information contained in the referenced records.

In November 2001 the RO requested the service department provide the Veteran's DD Form 1141, which is his Record of Occupational Exposure to Ionizing Radiation.  In February 2002 the service department responded that the information either did not exist or was not a matter of record.  Notably, the Appellant submitted copies of the Operation Desert Storm/Shield unit histories submitted by the 1103rd Transportation Battalion and a history of the 1103rd Transportation Battalion received from the Department of the Army.  See December 2002 Correspondence

In June 2002 the RO requested verification of the Veteran's radiation risk activity during active duty in support of Desert Storm/Desert Shield and an associated dose estimate from the Army Radiation Standards and Dosimetry Lab at Redstone Arsenal, Alabama, based on the information provided.  Later that month, the Army Radiation Standards and Dosimetry Lab responded that it could not locate records of exposure to ionizing radiation for the Veteran. 

A March 2006 report from the U.S. Army Center for Health Promotion and Preventative Medicine (USACHPPM) provided an assessment of radiation exposure for the Veteran.  The report states:
	
As requested, we established conservative upper-bound dose estimates for the scenarios detailed in the paragraphs below.  In brief review, you state that [The Veteran] served in the Southwest Asia Theater of Operations (SATO) from June 30, 1991 through November 11, 1991.  [The Veteran] claimed that he was exposed to depleted uranium (DU) during his assignment in SATO while he was responsible for transporting vehicles disabled by sabot rounds.  He also claims radiation exposure during assignment in Heidelberg, Germany on April 25-26, 1986 from the Chernobyl accident.  In addition, his widow [the Appellant] claims he was exposed to radiation when he assisted in the decontamination of Camp Doha after a fire in the ammunition area.

The USACHPPM specifically indicated that in order to verify the likelihood of the Veteran's occupational exposure to ionizing radiation, they contacted the U.S. Army's repository for historical records of occupational radiation dosimetry, the U.S Army Ionizing Radiation Dosimetry Center and that upon researching the database it was determined that there was not an occupation exposure history for the Veteran.  The report further stated that the lack of a history of occupational exposure indicates that the Veteran was not enrolled in a personnel motoring program, which suggests that is it is unlikely that the Veteran was employed in such a manner as to be occupationally exposed to ionizing radiation.

Nevertheless, the March 2006 letter indicates that the USACHPPM provided dose estimates based on the Veteran's reported incidents of potential exposure to include his exposure to depleted uranium while transporting contaminated vehicles during the Gulf War, his participation in the Camp Doha recovery, and his reported exposure during the Chernobyl accident in Germany.  It was found that the Veteran was exposed to the following doses of ionizing radiation during his military service: 0.075 rem associated with transportation of DU contaminated vehicles; 0.014 rem associated with the Camp Doha cleanup; and less than 0.02 rem and 0.4 rad associated with the Chernobyl accident.  

Regarding the estimate for DU exposure, the report relied on a 2004 U.S. Army Capstone Depleted Uranium Aerosols Study and Human Health Risk Assessment which categorizes DU exposure as Level I, II, and III based on the different personnel activity with Level III representing activities with the lowest level of exposure.  The report further states, "In comparing each level scenario to [the Veteran's] description, i.e. 'responsible for transporting vehicles disabled', we conclude that his transportation activities are within Level III exposure classification and his participation in the Camp Doha cleanup is within Level II Scenarios.  Because of lack of information about [the Veteran's] specific actions while servicing in the military, we were unable to perform a dose reconstruction.  However, we can conservatively estimate an upper-bound dose for transporting DU contaminated U.S. vehicles during the first Gulf War."     

The Board notes that the Appellant's attorney has challenged the accuracy of the March 2006 dosage estimate.  Regarding the Veteran's participation in the Camp Doha explosion, the attorney argues that a video submitted to the Board in 2014 shows the Veteran surveying still shouldering destroyed tanks, vehicles, and ammunition stores at Camp Doha.  The attorney further states, "It is clear from the video . . . that the video was taken at Doha immediately following the fire."  The attorney argues that as such, the report's classification of the Veteran's exposure as Level II was incorrect.  The attorney asserts that the video shows that the Veteran was exposed to active smoke and not residual exposure. 

Similarly, regarding the dosage estimate for the Veteran's transportation of vehicles disabled by DU ammunition, the attorney asserts that the USACHPPM erred in matching the Veteran's exposure based on transportation activities to Level III because they incorrectly assumed that the transportation only involved 21 U.S. vehicles known to have been disabled due to sabot rounds during the ground offensive.  The attorney asserts that instead, the Veteran did not only transport U.S. vehicles but also transported enemy tanks and vehicles destroyed by DU ammunition.  

The Board reject's the attorney's arguments that the dose assessment was inaccurate.  After numerous attempts to obtain the Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, the information was found to not be available.  The March 2006 dose assessment makes clear that all available information regarding the Veteran's in-service assignments - including the statements of the Veteran and Appellant - were considered in rendering an upper bound dosage estimate.   

Regarding the Veteran's DU exposure the USACHPPM explained, "Level III exposure classification include personnel who transported DU contaminated vehicles.  Information was provided by VA that [the Veteran] transported U.S. Vehicles.  Twenty one U.S. vehicles were disabled by DU ammunition during the Gulf War.  The VA guidance is to provide the benefit of the doubt to the Veteran, and we will do so in these calculations.  We will assume that the same individual transported all 21 vehicles disabled by DU ammunitions.  We will further assume that during transportation of each one of these 21vehicles, the same individual spent 24 hours near the damaged vehicle during its transportation.  For transporting 21 vehicles, spending 24 hours near each vehicle, and using the Capstone Study results of an estimated dose rate of 0.000149 rem/h, we estimate an upper-bound dose of 0.075 rem.  We are confident that [the Veteran's] true dose for the scenario he described was less than our estimated upper-bound dose of 0.075 rem.  It is important to note that we doubt anyone was inside the damaged vehicle during transportation.  Therefore, the true dose rate is lower than the one we assumed for calculation purposes."  

With respect the Veteran's Camp Doha exposure, USACHPPM stated that, "The highest estimated dose for a military person during the Camp Doha recovery was 0.014 rem.  The highest exposed military individuals were exposed in the time period from July 14, 1991 through November 11, 1991.  These military personnel worked during nearly all phases of the Camp Doha recovery work, including the final cleanup during the September to November 1991 time frame.  We extracted these dose estimates from the only complete documentation for Camp Doha DU personnel exposures. . . . We are confident [the Veteran's] true dose for the scenario described as Camp Doha cleanup is less than the 0.014 estimated for the highest exposed military individuals."  

The Board finds that the March 2006 USACHPPM dose assessment considered the Veteran's service history of record as well as the Veteran's and the Appellant's statements regarding the Veteran's experience in service.  In addition, the report provided upper bound dosage estimates based on the Veteran's descriptions and the applicable information regarding the circumstances of service.  As such, the Board finds the March 2006 USACHPPM dose assessment reliable and probative.

The Board now turns to analysis of whether the Veteran's carcinoma in service or in-service ionizing radiation exposure caused his fatal, pancreatic cancer.  

In an April 2001 letter, Dr. J.L.H. suggests that the Veteran's fatal pancreatic cancer was associated with cancerous cells in service.  Specifically, Dr. J.L.H. states that, "A cornerstone of medical knowledge of cancer causes is the fact that ionizing radiation causes irreparable DNA damage to exposed vulnerable cells.  It is self-evident here that [the Veteran] had two different types of cancer within an 8 to 11 year time frame.  This is consistent with his ionizing radiation exposure history."  Notably, Dr. J.L.H. does not assert that the Veteran's fatal pancreatic cancer was caused by or related to his skin cancer in service.  Instead, she asserts that the occurrence of skin cancer in service and pancreatic cancer shortly thereafter indicates that the Veteran suffered cell damage because of exposure to ionizing radiation in service.   

Regarding the relationship between the Veteran's carcinoma in service and his pancreatic cancer, in a February 2002 medical report from Dr. H.G.M., medical officer whose affiliation is unclear from the record, concluded that the Veteran had two different cancers.  Dr. H.G.M. described the causes of squamous cell cancer.  He concluded that the Veteran's squamous cell cancer of the back and neck in service was not related to his pancreatic cancer. 

In a March 2002 VA medical opinion, the examiner reviewed the claims file including the Veteran's service treatment records.  The examiner noted that the Veteran underwent removal of a squamous cell carcinoma of the posterior neck in March 1997 and that squamous cell carcinoma lesions were removed from the Veteran in Germany in January and February 1997.  According to a July 1997 note, the Veteran was seen without evidence of recurrence.  He then developed a subsequent pancreatic neoplasm.  The examiner reported that she was unable to find a pathology regarding the pancreatic neoplasm in the medical records she was supplied but she did review a CT report from May 1999 that revealed a 4cm mass in the head of the Veteran's pancreas.  The examiner reported that she also reviewed a July 1999 letter from the Veteran's treating physician, Dr. J.L.H., that stated that the Veteran quickly developed abdominal pain and was found to have a pancreatic mass.  Dr. J.L.H.'s notes further indicated that an endoscopic retrograde cholangiopancreatography was performed and a stent placed in the common bile duct with washings and brushing revealing on pathology atypical cells on a background of columnar epithelium.  The record continues to report that in June 1999 the Veteran was admitted to the hospital and a percutaneous biopsy revealed poorly differentiated pancreatic cancer with CT scan showing liver metastasis.   
 
The examiner further noted that she was unable to find a pathology report to confirm the pathology from the pancreas biopsy.  She indicated, however, that pancreatic adenocarcinoma is the most common neoplasm frequently noted in the pancreas which would be a different histopathological type than the squamous cell carcinoma removed from the Veteran's back and neck area in 1997.  The examiner further stated that it would be necessary to confirm that the two histopathological specimen were different, thereby substantiating that the pancreatic tumor likely did not arise from the previous skin cancer. 

In an August 2004 medical opinion, from Dr. H.G.M. states that the squamous cell cancer in 1997 involving the skin on the neck is not that same aggressive type as the Veteran's pancreatic cancer.  Dr. H.G.M further notes that, "Pancreatic adenocarcinoma (cell type assumed, not in claims file) is a rapid spreading carcinoma."   

As such, the Board finds that the evidence is insufficient to find that the Veteran's fatal pancreatic cancer was caused by or related to his squamous cell skin cancer in service.  

The Board will now address whether the Veteran's fatal pancreatic cancer is related to ionizing radiation exposure in service.  

In an August 2004 medical opinion, Dr. H.G.M., indicates that the aggressive nature of the Veteran's pancreatic cancer indicates that it was not related to his radiation exposure in 1986, which is when the Veteran reported being exposed during the Chernobyl accident in Germany.  Dr. H.G.M. then provides an extensive pathophysiology of pancreatic cancers in support of his conclusion.  The Board acknowledges that Dr. H.G.M. does not address the Veteran's other reported incidents of exposure.     

In an August 2007 report, the Chief Public Health and Environmental Hazards Officer stated that the "pancreas is considered to have a very low or absent comparative susceptibility to radiation induced cancer and the strength of the evidence linking pancreatic cancer induction to radiation exposure is felt to be not convincing."  The author used a computer program to determine the likelihood of radiation exposure causing the Veteran's fatal pancreatic cancer, and found the probability of causation to be 0.22%, which fell into the 99th percentile.  Based upon all of this information, the Chief Public Health and Environmental Hazards Officer opined that "it is unlikely that the Veteran's cancer of the pancreas can be attributed to exposure to ionizing radiation in service."

The Board finds the August 2007 opinion from the Chief Public Health and Environmental Hazards Officer opinion adequate and the most probative evidence as to the question at hand.  The Chief Public Health and Environmental Hazards Officer possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the author gave a detailed account of the scientific process used to reach his conclusion.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered statements from the Veteran's treating physician Dr. J.L.H., indicating that the Veteran's pancreatic cancer was related to radiation exposure in service.  However, these opinions are without reference to the extensive scientific studies conducted by VA when constructing VA regulations regarding radiation exposed Veterans.  In this case, VA has sufficiently complied with the 38 C.F.R. § 3.311 requirements and the August 2007 report is afforded more probative value. 

In support of her claim that the Veteran's pancreatic cancer was caused by exposure to radiation, the Appellant also submitted a web article from Dr. J.L.A. from the Medical Oncology and Hematology Department of the M.D. Anderson Cancer Center.  The Board has considered this evidence and notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, although the article submitted by the Veteran addresses the environmental causes of pancreatic cancer and the typical patient demographics, it does not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Appellant is of limited probative value.

In sum, the preponderance of the evidence of record shows that the Veteran's pancreatic cancer was not caused by exposure to ionizing radiation in service. 

Notwithstanding the findings above, the United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of his active service.  In this case, the Appellant does not contend and a review of the service treatment records does not show, that the Veteran had pancreatic cancer in service.  

Lastly, the Appellant asserts that exposure to fumes and burning fires while serving in the Persian Gulf caused the Veteran's pancreatic cancer which ultimately caused his death.

In December 2016 VA examination report, the examiner noted that an April 2007 treatment note indicates that the Veteran smoked daily for 20 years or more.  The examiner further indicated that smoking is a proposed risk for pancreatic cancer according to medical literature, however fumes and burning fires are not.  The examiner further stated that if you compare the length of time of at least 2 decades smoking to the several months of exposure to burning fire and noxious fumes there is no comparison.  The examiner further stated, "The length of time of exposure to an entity is an important factor, in many cases, in determining the probability of carcinogenicity.  Furthermore, cigarette smoking is a well studied and well documented carcinogen, in general.  Given these medical principles, it is less likely than not that the Veteran's pancreatic cancer was caused by, or due to, his in-service exposure to noxious fumes and burning fires, with the probability that it was some other cause."  

In February 2017, the examiner submitted an addendum opinion addressing the Veteran's age at the time of onset.  The examiner stated that the risk of pancreatic cancer increases with age.  Based on the medical literature, 17.5 percent of pancreatic cancer patients have their onset between the ages of 55 and 64, and 16.2 percent died in this age range.  Accordingly, the examiner reported that the Veteran's age of 56 was not an unusual age for the onset of pancreatic cancer.  The examiner stated that the medical literature, including the National Institute of Health, does not specifically list exposure to noxious fume and burning fires as causes or even risk factors of pancreatic cancer.  The examiner further noted that the Veteran's June 1999 admission physical noted tobacco abuse and that he had originally presented with a clinical picture also consistent with focal pancreatitis.  Both are known causes of pancreatic cancer.  Therefore, the examiner again concluded, that it is less likely than not that the Veteran's conceded exposures to noxious fumes and burning fires, even in part contributed to him dying at the age of 56.

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The Board acknowledges that the Appellant, through her attorney, asserts that the opinion is inadequate.  See January 2017 Appellate Brief.  However, the Board rejects this assertion.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for her opinion, and her opinion was based on a review of the service treatment records, the post-service treatment records and examinations, and the relevant medical literature.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has considered the Veteran's and the Appellants lay statements.  It is well established that lay persons without medical training, such as the Veteran and the Appellant, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the Veteran's pancreatic cancer was related to exposure to ionizing radiation or exposure to noxious fumes and burning fires is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Appellant is not competent to opine as to the etiology of Veteran's pancreatic cancer because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In some, the competent evidence of record indicates that the service connection for the cause of the Veteran's death is not warranted on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


